Citation Nr: 1419853	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-39 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable rating for substance abuse and substance-induced depressive disorder.

2.  Entitlement to an increased rating for chronic lumbosacral strain, currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April 4, 1970 to November 4, 1970.

These matters come to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for substance abuse and substance-induced depressive disorder on an aggravation basis, assigning a noncompensable rating, effective November 30, 2006, and denied entitlement to an increased rating for chronic lumbosacral strain.  A notice of disagreement was filed in November 2007, a statement of the case was issued in October 2008, and a substantive appeal was received in December 2008.

In an August 2010 rating decision, the RO denied entitlement to service connection for degenerative disc disease of the lumbar spine.  A notice of disagreement was received in August 2010 and a statement of the case was issued in September 2011; however, the Veteran did not file a substantive appeal.  Thus, this issue is not in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2008, the Veteran underwent VA examinations to assess the severity of his substance abuse and substance induced depression, and chronic lumbosacral strain.  He has continued to seek treatment for these disabilities and as such examinations were conducted over 5 years prior he should be afforded VA examinations to assess the severity of these disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

On remand, updated treatment records should be obtained from the Milwaukee VA Medical Center (VAMC) for the period from August 6, 2013.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA updated treatment records from the Milwaukee VAMC for the period from August 6, 2013.

2.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected substance abuse and substance-induced depression.  

The examiner should review the claims folder and note such review in the examination report or addendum to the report.

The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected substance abuse and substance-induced depression, to include the presence of or a history of suicidal ideation or attempts.  Examination findings should be reported to allow for evaluation of his disability under 38 C.F.R. § 4.130, Diagnostic Code 9434, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his substance abuse and substance-induced depression.  A GAF score and an analysis of its meaning should be provided.  

The examiner should offer an opinion as to whether due to the Veteran's service-connected substance abuse and substance-induced depression he is precluded from all forms of substantially gainful employment for which he would otherwise be qualified.  The examiner should provide reasons for any opinion.

Finally, after addressing the current severity of the Veteran's disability, the examiner should attempt to quantify the extent that the preexisting psychiatric and drug-dependence issues are worse as a result of his service-connected low back disability.  For example, is it at least as likely as not that the psychiatric symptoms would be a given percentage less if he had not service-connected back problems?  (And if so, please state that percentage.)  The Board understands the difficulty in providing an exact answer- again, the examiner is simply asked to provide his or her best estimate, even if it is a broad estimate, as this information would be beneficial in analyzing the claim.  As the question, by its very nature, invites some degree of speculation, please make every effort to avoid finding that it is not possible to respond without resorting to speculation.  
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for an orthopedic examination with a physician with appropriate expertise to determine the severity of his lumbar spine disability.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  

The examination of the lumbar spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  Any such functional loss should be expressed in degrees.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.  

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

The examiner should attempt to distinguish the symptomatology associated with his service-connected chronic lumbosacral strain and his nonservice-connected degenerative disc disease of the lumbar spine.

The examiner should opine whether the Veteran's lumbar spine disability precludes gainful employment for which his education and occupational experience would otherwise qualify his.

The examiner must provide a rationale for the opinion.  If he or she is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After completion of the above, review the expanded record and readjudicate the claim of entitlement to an initial increased rating for substance abuse and substance-induced depression and an increased rating for chronic lumbosacral strain.  If either of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

